QGLETREE, DEAK|NS, NASH, SM°AK at $TEWART, P.C.

wBLLS FARGO TOWER
sUlTE ‘5°°, 380° H°wARD HUGHEB PARK\VAY

LAB VEGAB, NV 89169

TBLBPH°NE: 7°2.369. eeoc

\OQ°\]C\Ul-BDJN*-*

NNNNNNNNl\)v-*\-\»-¢\--»_a>-\r-\r-\r-\l-\
°°\]C\\JI-l>-WN’_‘O\QOC\]c\M-PWN’_‘O

 

F\LED ___REcElvED

 

 

 

 

__ ___ENTF.RF.D ____SF_RVF_D ON
COUNSEL/PART|ES OF RECORD
mg _,v __ (
Ann-Martha Andrews '~= O\¢ g 2018
Nevada Bar No. 0075 85
Kristina N. Holmstrom
CLERK US DISTR|CT COURT

Nevada Bar No. 010086 DlSTR|CT OF NEVADA

 

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.CBV:

 

F_PUTY

 

Esplanade Center III, Suite 800
2415 East Camelback Road
Phoenix, AZ 85016

Telephone: 602.778.3700

Fax: 602.778.3750
ann.andrews@ogletree.com
kristina.holmstrom@ogletree.corn

Attorneys for Defendant Standard Insurance
Company

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

STACI L. DALLENBACH, Case No.: 2:18-cv-02024

Plaintiff, O@DC/]Q

"*STH."UI'J¥HONTO EXTEND TIME
vs. TO RESPOND TO COMPLAINT

STANDARD INSURANCE COMPANY,
Defendant.

 

 

Plaintiff Staci L. Dallenbach and defendant Standard Insurance Company hereby
stipulate and request the Court to extend Standard’s deadline to answer or otherwise respond
to Dallenbach’s Complaint by 32 days, from November 15, 2018 through and including
December 17, 2018. The defendant requested the stipulation, and the plaintiff agreed, in
order to provide defense counsel sufficient time to obtain and review the Hle, prepare a
responsive pleading, and consult with her client before the deadline. Reciprocally, the
defendant has agreed to waive any requirement that the Nevada Insurance Commissioner be
served a copy of the summons and complaint.

The parties certify that this stipulation Was done in good faith and not for the purposes

of delay.

 

di

Dated this 7th day of November 2018.

HATFIELD & ASSOCIATES, LTD. OGLETREE, DEAKINS, NASH, SMOAK

& STEWART, P.C.

By: /s/ Trevor J. Hatfield By: /s/ Ann-Martha Andrews

OGLETREE, DEAKINS, NASH, SMOAK & $TEWART, P.C.

wELL$ FARG° T°WER
SUITE \5°°, 3500 H°WARD HUOHEB FARKWAY
LAS VIZGAB, NV 89169
TELEPHC|NE: 702.3€9.6800

\OOO\]O\U!J>WN

E<T\U\IEESE

 

Trevor J. Hatfleld

Nevada Bar No. 0073 73

703 South 8th Street

Las Vegas, NV 89101

Telephone: 702.388.4469

Fax: 702.684.5147
thatfleld@hatfleldlawassociates.com

Altorneysfor Plaint;`#Staci L.
Dallenbach

IT IS SO ORDERED:

 

Ann-Martha Andrews

Nevada Bar No. 0075 85
Kristina N. Holmstrom

Nevada Bar No. 010086
Esplanade Center III, Suite 800
2415 East Camelback Road
Phoenix, AZ 85016
Telephone: 602.778.3700
Fax: 602.778.3750
ann.andrews@ogletree.com
kristina.holmstrom@0gletree.com

Attorneysfor Defendant Standard
Insurance Company

  

 

UNITED STATES MAGISTRATE JUDGE

November 8, 2018

DATED:

 

 

